EXHIBIT 10.55
 
TERM ASSIGNMENT EVALUATION AGREEMENT




THIS TERM ASSIGNMENT EVALUATION AGREEMENT (this “Agreement”) is dated as of
November 26, 2012, by and between Pacific Energy Development Corp., a Nevada
corporation (“PEDCO”), and MIE Jurassic Energy Corporation, a Cayman Islands
corporation (“MIEJ”).
 
W I T N E S S E T H:


WHEREAS, Condor Energy Technology LLC (“Condor”), a Nevada limited liability
company owned 20% by PEDCO and 80% by MIEJ, entered into that certain
Non-Binding Indicative Offer Letter with Berexco LLC, dated April 11, 2012 (the
“Offer Letter”), pursuant to which Condor contemplates acquiring certain oil and
gas leases and related processed and reprocessed seismic data of Berexco LLC
(the “Seller”) with respect to oil and gas interests located in Kansas and
Oklahoma (the “Assets,” and the transaction, the “Transaction”);


WHEREAS, subsequent to the execution of the Offer Letter by Seller and Condor,
Seller and Condor have negotiated a definitive Agreement for Purchase of Term
Assignment (the “Term Assignment”), setting forth the terms and conditions of
the Transaction, including, but not limited to:  (i) an aggregate purchase price
of $8,648,661.00 (subject to adjustment at closing) (the “Purchase Price”); (ii)
the requirement that Condor pay to the Seller a performance deposit equal to
$864,866.00 upon execution of the Term Assignment (the “Deposit”); (iii) a sixty
(60) day due diligence period (the “Due Diligence Period”) following execution
of the Term Assignment; and (iv) closing  of the Transaction fifteen (15) days
following the expiration of the Due Diligence Period (the “Closing Date”);


WHEREAS, PEDCO and MIEJ have agreed to equally fund Condor’s payment of the
Deposit to the Seller upon execution of the Term Assignment, as well as the due
diligence, drafting, and closing-related expenses incurred following execution
thereof (“Transaction Expenses”), provided that in the event MIEJ, at its sole
discretion, determines not to participate in the Transaction and notifies PEDCO
of the same in accordance with the terms of this Agreement, (i) PEDCO shall,
within three (3) business days of such notification, deposit into Condor the
portion of the Deposit paid to Condor by MIEJ to fund its portion of the
Deposit, and within five (5) business days of such notification Condor shall
refund to MIEJ the portion of the Deposit paid to Condor to fund MIEJ’s portion
of the Deposit paid to the Seller, using the funds deposited by PEDCO for such
purpose, (ii) PEDCO shall, within three (3) business days of such notification,
deposit into Condor the portion of the Transaction Expenses in excess of
$50,000.00 paid to Condor by MIEJ to fund its portion of the Transaction
Expenses, and within five (5) business days of such notification Condor shall
refund to MIEJ all Transaction Expenses funded by MIEJ in excess of $50,000.00,
using the funds deposited by PEDCO for such purpose, (iii) in the event PEDCO
determines to proceed with the Transaction, Condor shall wholly transfer and
assign the Transaction opportunity to PEDCO, including all attendant
obligations, liabilities, rights and Deposits paid, and PEDCO shall close the
Transaction outside of Condor;  and (iv) PEDCO agrees to indemnify and hold MIEJ
and Condor harmless from any claims Seller might have against either MIEJ or
Condor in regard to the Transaction.


WHEREAS, in the event MIEJ elects to participate in the Transaction:  (i) no
refund of MIEJ’s payment of 50% of the Deposit or any Transaction Expenses
funded by MIEJ shall be made to MIEJ from PEDCO; (ii) the Transaction will be
closed through Condor (unless otherwise agreed by the parties as provided
below); and (iii) Condor will own the asset to the benefit and obligation of
PEDCO and MIEJ each in the amount of 50% of the Assets, and each shall be
allocated 50% of the profits, losses, expenses, liabilities and obligations,
with respect to the Assets held by Condor, and the Operating Agreement of Condor
shall be revised accordingly to reflect the same.


NOW, THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Assignor and Assignee hereby agree as follows:


1.           Execution of Term Assignment, Funding and Refunding of Deposit and
Transaction Expenses.


a. PEDCO and MIEJ each agree that Condor shall execute and deliver the Term
Assignment to the Seller, and Condor shall immediately commence due diligence
review of the Assets as provided thereunder.
b. No later than one (1) business day following execution of the Term Assignment
by Condor and the Seller, each of PEDCO and MIEJ shall wire to Condor’s bank
account the amount of $432,433.00 as their respective 50% portions of the
Deposit amount due ($432,433.00 each), and within two (2) business days
following execution of the Term Assignment, Condor shall wire transfer the full
Deposit amount to Seller’s counsel to be held in escrow in accordance with the
terms of the Term Assignment.
c. During the Due Diligence Period, each of PEDCO and MIEJ shall equally fund
all Transaction Expenses incurred by Condor through loans made directly to
Condor in accordance with established processes and procedures.
 
 
1

--------------------------------------------------------------------------------

 
 
d. In the event MIEJ participates in the Transaction as set forth in Section 2
below, then:  (i) no refund of MIEJ’s payment of 50% of the Deposit or any
Transaction Expenses funded by MIEJ shall be made to MIEJ from PEDCO; (ii) the
Transaction will be closed through Condor with Condor owning the Assets; and
(iii) PEDCO and MIEJ shall each be allocated 50% of the profits, losses,
expenses and liabilities of the Assets, with respect to these Assets held by
Condor, and the Operating Agreement of Condor shall be revised accordingly to
reflect the same.  Alternatively, if mutually agreed upon by PEDCO, MIEJ and the
Seller, the Assets may be acquired through another entity jointly owned by PEDCO
and MIEJ, including White Hawk Petroleum, LLC (such entity, an “Alternative
Entity”), in which event all terms and provisions of this Agreement applicable
to Condor shall apply instead to the Alternative Entity.
e. In the event MIEJ elects not to participate in the Transaction as set forth
in Section 2 below, then:  (i) within three (3) business days of PEDCO’s receipt
of such non-participation notification, PEDCO shall deposit into Condor the
portion of the Transaction Expenses in excess of $50,000.00 paid to Condor by
MIEJ to fund its portion of the Transaction Expenses, and within five (5)
business days of receipt of such notification Condor shall refund to MIEJ the
portion of the Transaction Expenses in excess of $50,000.00 paid to Condor by
MIEJ to fund its portion of the Transaction Expenses, using the funds deposited
by PEDCO for such purpose; (ii) within three (3) business days of PEDCO’s
receipt of such non-participation notification, PEDCO shall deposit into Condor
the portion of the Deposit paid to Condor by MIEJ to fund its portion of the
Deposit, and within five (5) business days of receipt of such notification
Condor shall refund to MIEJ the portion of the Deposit paid to Condor to fund
MIEJ’s portion of the Deposit paid to the Seller, using the funds deposited by
PEDCO for such purpose, whether or not such Deposit is returned to Condor; and
(iii) in the event PEDCO determines to proceed with the Transaction, Condor
shall wholly transfer and assign the Transaction opportunity to PEDCO, including
all attendant obligations, liabilities, rights and Deposits paid, and PEDCO
shall close the Transaction outside of Condor and all loans made into Condor by
PEDCO and MIEJ with respect to the contemplated Transaction shall be reversed
and unwound accordingly, plus PEDCO will indemnify and hold harmless Condor and
MIEJ from all claims Seller might have in regard to the Transaction.


2.           MIEJ Participation in Transaction.


a. For any or no reason, at any time prior to the date that is five (5) business
days prior to the scheduled Closing Date, MIEJ may deliver to PEDCO a written
notice of its election not to participate in the Transaction (such notice, the
“Non-Participation Election”), and the refund and related non-participation
provisions set forth in Section 1(e) above shall apply.
b. During the period commencing from the signing and effectiveness of the Term
Assignment until the date that is five (5) business days prior to the scheduled
Closing Date, PEDCO agrees and acknowledges that MIEJ has the right to elect to
participate or not participate in the Transaction.  During this period, for any
or no reason, MIEJ may deliver to PEDCO the Non-Participation Election or an
election to participate in the Transaction (the “Participation Election”), which
Participation Election will bind MIEJ to participate with PEDCO in the
Transaction on a 50/50 basis through Condor (or an Alternative Entity as agreed
upon by the parties) and the provisions of Section 1(d) above shall apply.


3.           Entire Agreement.  This Agreement, including any exhibits,
schedules and other instruments referred to or delivered pursuant hereto or
thereto, contain the entire understanding of the parties with respect to the
subject matter hereof and thereof.  This Agreement may be amended only by a
written instrument duly executed by PEDCO and MIEJ.


4.           Counterparts.  This Assignment may be executed in counterparts,
each of which shall be deemed an original and all of which taken together shall
constitute one and the same instrument.


5.           Governing Law.  This Assignment shall be governed by and construed
in accordance with the substantive laws of the State of California without
regard to conflicts of law principles.






[Signatures appear on the following page.]

 
 
2

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have executed this Term Assignment
Evaluation Agreement as of the date first set forth above.





 
PACIFIC ENERGY DEVELOPMENT CORP.
         
 
By:
/s/ Frank C. Ingriselli       Name: Frank C. Ingriselli       Title: President
and Chief Executive Officer          

 
MIE JURASSIC ENERGY CORPORATION
         
 
By:
/s/ Andrew S. Harper       Name: Andrew S. Harper       Title: Chief Executive
Officer          



3

--------------------------------------------------------------------------------